DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.		Claims 1-4, 6-7, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over PARKER et al. (US 2017/0192089) in view of Krupkin (US 2014/0147116).
Regarding claim 1, PARKER teaches that a system for disrupting Radio Frequency communication of a plurality of unmanned aircraft, the system (abstract, Fig. 1 and page 1, paragraphs 13 – pages 2, paragraphs 15). PARKER teaches that a directional antenna (pages 4, paragraphs 31 – pages 5, paragraphs 44 and Fig. 1), a transmitter (Fig. 1A) to generate a signal waveform for emission by the directional antenna, the signal waveform configured to disrupt Radio Frequency communication of an unmanned aircraft (pages 4, paragraphs 32 – pages 5, paragraphs 49 and Fig. 1, 2, where teaches specific signal waveform for configuring disrupting radio frequency communication of unmanned aircraft). PARKER teaches that a drive system (Fig. 1, 2) connected to the directional antenna and configured to move the directional antenna (Fig. 1, 2, pages 3, paragraphs 20 – 23, and pages 8, paragraphs 71 – 73, where teaches sensors for connecting to directional antenna and configuring to move the directional antenna). PARKER teaches that a control system (Fig. 1A, 3) operatively connected to the transmitter and the drive system (Fig. 1A, 3 and pages 6, paragraphs 53 – pages 7, paragraphs 62, where teaches CPU for connecting transmitter and sensors). PARKER teaches that the control system is configured to cause the transmitter to generate the signal waveform (Fig. 1A, 3 and pages 6, paragraphs 53 – pages 7, paragraphs 62, where teaches providing or generating modulated signals, waveform parameter). PARKER teaches that cause the drive system to move the directional antenna (Fig. 1A, 3 and pages 6, paragraphs 53 – pages 7, paragraphs 62, where teaches sensors to move the directional antenna) such that electromagnetic radiation emitted by the directional antenna irradiates each of the plurality of unmanned aircraft intermittently (Fig. 1, 5, pages 7, paragraphs 63 – pages 8, paragraphs 69, and pages 9, paragraphs 78 – 80, where teaches interdiction may result from the application of a highly tailored narrow beam RF pulse which is generated, amplified and transmitted along the azimuth and elevation determined in the tracking processes with power, and as this data collected and refined, the interdiction RF waveform amplitude, pules width and repetition frequency is also refined), wherein each of the plurality of unmanned aircraft is irradiated for a first period of time and not irradiated for a second period of time (Fig. 1, 5, pages 7, paragraphs 63 – pages 8, paragraphs 69, and pages 8, paragraphs 73 – pages 9, paragraphs 79, where teaches as this data collected and refined, the interdiction RF waveform amplitude, pules width and repetition frequency is also refined, and determining the radio frequency, pules width, or pulse duration, pulse repetition interval, signal amplitude and polarization). PARKER does not specifically disclose the limitation “the second period of time is less than or equal to 5 seconds”. However, Krupkin teaches the limitation “the second period of time is less than or equal to 5 seconds” (Fig. 2, 3, 10, pages 7, paragraphs 162 - 163, and pages 5, paragraphs 122 – 135, where teaches having cool down period of less than 5 seconds for disrupting communication of an unmanned aircraft using directional electromagnetic radiation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the PARKER’s system as taught by Krupkin, provide the motivation to achieve improving disruption communication method of an unmanned device using directional electromagnetic radiation.
Regarding claim 2, PARKER teaches that the electromagnetic radiation emitted comprises a GNSS frequency (for positioning) (Fig. 1 and pages 2, paragraphs 14 – 15). 
Regarding claim 3, PARKER and Krupkin teach all the limitation as discussed in claim 1. Furthermore, PARKER further teaches that the electromagnetic radiation emitted comprises an ISM frequency (for remote control guidance of the unmanned aircraft) (Fig. 1 and pages 2, paragraphs 14 – 15). 
Regarding claim 4, PARKER teaches that the drive system is configured to move the directional antenna about an axis (Fig. 1, 5 and pages 8, paragraphs 72 – pages 9, paragraphs 79). 
Regarding claim 6, PARKER teaches that the drive system is configured to rotate the directional antenna about the axis at a speed of at least 1 rad/s (Fig. 1, 5 and pages 8, paragraphs 72 – pages 9, paragraphs 79). 
Regarding claim 7, PARKER teaches that a detection system configured to detect unmanned aircraft; wherein the control system is configured to cause the drive system to move a beam emitted by the directional antenna over an area including at least two unmanned aircraft detected by the detection system (Fig. 1, 3, 4, 6, page 1, paragraphs 12 – pages 2, paragraphs 16, and pages 5, paragraphs 42 – 44). 
Regarding claim 12, PARKER and Krupkin teach all the limitation as discussed in claim 1. Furthermore, PARKER further teaches that irradiating each of the one or more unmanned aircraft (Fig. 1) with a burst of electromagnetic radiation using the same source of electromagnetic radiation (Fig. 1, 5, pages 7, paragraphs 63 – pages 8, paragraphs 69, and pages 9, paragraphs 78 – 80, where teaches interdiction may result from the application of a highly tailored narrow beam RF pulse which is generated, amplified and transmitted along the azimuth and elevation determined in the tracking processes with power, and as this data collected and refined, the interdiction RF waveform amplitude, pules width and repetition frequency is also refined), and repeating the irradiating the each of the unmanned aircraft with a burst of electromagnetic radiation (Fig. 1, 5, pages 7, paragraphs 63 – pages 8, paragraphs 69, and pages 8, paragraphs 73 – pages 9, paragraphs 79, where teaches as this data collected and refined, the interdiction RF waveform amplitude, pules width and repetition frequency is also refined, and determining the radio frequency, pules width, or pulse duration, pulse repetition interval, signal amplitude and polarization). 
Regarding claim 13, PARKER and Krupkin teach all the limitation as discussed in claims 2 and 12.
Regarding claim 14, PARKER and Krupkin teach all the limitation as discussed in claims 3 and 12.
Regarding claim 15, PARKER teaches that the irradiating and repeating are responsive to detection of one or more unmanned aircraft (Fig. 1, 5, pages 7, paragraphs 63 – pages 8, paragraphs 69, and pages 8, paragraphs 73 – pages 9, paragraphs 79). 
Regarding claim 16, PARKER and Krupkin teach all the limitation as discussed in claims 1 and 12.
Regarding claim 17, PARKER and Krupkin teach all the limitation as discussed in claims 3 and 16.

Allowable Subject Matter
3.		Claims 5, 8-11, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art record fails to disclose the limitation “control system is configured to vary the speed at which the drive system moves the directional antenna in dependence on detected unmanned aircraft within a beam of electromagnetic radiation emitted by the directional antenna, and the control system is configured to cause the drive system to increase the speed at which the directional antenna moves when no unmanned aircraft is detected within the beam of electromagnetic radiation emitted by the directional antenna” as specified the claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gonzalez (US 9,787,425) discloses Device and Method for Jamming Over the Air Signals in a Geographical Delimited Area.
Plawecki (US 9,847,034) discloses Compliant Autonomous Aircraft Maneuvering.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
June 15, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649